Case 1:17-cv-01920-FB-SJB Document 54 Filed 06/17/19 Page 1 of 2 PageID #: 549




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


DARLENE SCHAEFER,                                   Case No. 1:17-CV-01920-FB-SJB

                               Plaintiff,

v.                                                    DEFENDANT’S NOTICE OF MOTION
                                                         FOR SUMMARY JUDGMENT
I.C. SYSTEM, INC.,                                     PURSUANT TO FED. R. CIV. P. 56

                               Defendant.


        PLEASE TAKE NOTICE that Defendant I.C. System, Inc. (“ICS”), through its

counsel, Gordon Rees Scully Mansukhani, LLP, and upon the Declaration of Peter G. Siachos,

Esq. and all the exhibits attached thereto, the Declaration of Michelle K. Dove, Esq. and the

exhibit attached thereto, the Declaration of LiveVox, as well as the accompanying Memorandum

of Law and Statement of Material Facts pursuant to Local Civil Rule 56.1, and upon all prior

pleadings and proceedings herein, ICS will move this Court, before the Honorable Frederic

Block at the courthouse located at 225 Cadman Plaza East, Brooklyn, New York 11201, for

summary judgment to dismiss Plaintiff Darlene Schaefer’s First Amended Complaint with

prejudice pursuant to Federal Rule of Civil Procedure 56.

        PLEASE TAKE FURTHER NOTICE that ICS respectfully requests oral argument to

the extent timely opposition is filed.

        PLEASE TAKE FURTHER NOTICE that pursuant to the Scheduling Order entered

March 7, 2019, the deadline to file a fully-briefed motion for summary judgment is June 17,

2019.
Case 1:17-cv-01920-FB-SJB Document 54 Filed 06/17/19 Page 2 of 2 PageID #: 550




Dated: April 19, 2019

                                    GORDON REES SCULLY MANSUKHANI, LLP
                                    Attorneys for Defendant I.C. System, Inc.

                                By: s/ Peter G. Siachos      x
                                    Peter G. Siachos, Esq.

                                    One Battery Park Plaza, 28th Floor
                                    New York, NY 10004
                                    Telephone: (973) 549-2500
                                    Facsimile: (973) 377-1911
                                    Email: psiachos@grsm.com




                                       2
